Citation Nr: 9917067	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-29 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatoid 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for pes planus, 
genu valgus, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
otitis media, right ear.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant retired from the United States Air Force in 
September 1970 with over twenty-five years of active duty 
service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
December 1997.

The issues of increased ratings for the bilateral hearing 
loss, pes planus and otitis media disabilities are the 
subject of the remand immediately following this decision.


FINDINGS OF FACT

1.  The appellant's rheumatoid arthritis disability is shown 
to be manifested by decreased range of motion in the right 
knee, ankle and fingers, with evidence of slight swelling and 
heat in the right knee, decreased vibration and mild swelling 
in the ankle, and arthritic changes seen in the fingers.    

2.  Additional objective manifestations include 
incoordination, fatigability and weakened motion in the right 
leg that required use of the crutches.

3.  The combined effect of the symptoms associated with the 
appellant's rheumatoid arthritis result in a definite but not 
severe impairment of health.   


CONCLUSION OF LAW

A 40 percent disability rating, but not in excess thereof, is 
warranted for the appellant's rheumatoid arthritis disability 
pursuant to the schedular criteria.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5002 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's increased rating claim for his rheumatoid 
arthritis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
finding is based on his contentions regarding the increased 
severity of this disability.  See Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The schedular criteria provide that rheumatoid (atrophic) 
arthritis, as an active process, will be evaluated as 100 
percent disabling for constitutional manifestations of the 
disease which produce total physical incapacitation; a 60 
percent rating is applicable when the manifestations are less 
than totally incapacitating, but with associated weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number over prolonged periods; a 40 
percent rating is applicable when the combined effects of the 
symptoms produce definite impairment of health which is 
objectively supported by examination findings or by 
incapacitating exacerbations occurring three or more times a 
year; a minimum rating of 20 percent is applicable for one or 
two of exacerbations a year in a well-established diagnosis.  
38 C.F.R. Part 4, Diagnostic Code 5002 (1998).

If the condition is not shown to be active, residual symptoms 
associated with rheumatoid arthritis such as limitation of 
motion or ankylosis, favorable or unfavorable, will be rated 
under the appropriate diagnostic codes for the specific 
joints involved.

The appellant's rheumatoid arthritis disability was most 
recently evaluated on a VA fee-basis orthopedic examination 
in January 1998, at which time the examiner diagnosed 
inflammatory arthritis, probably rheumatoid, affecting the 
right knee, ankle and fingers.  The examination was based on 
review of the claims folder and the results of the clinical 
evaluation.  The appellant's subjective complaints were 
described as follows, in pertinent part:

The patient has a painful right knee with 
limited motion.  He cannot bend it.  He 
still drives by placing his right leg 
over the hump of his Towncar and can 
drive up to about ten miles or so.  He is 
very slow on putting on his clothes.  He 
needs help to put on his shoes.  He takes 
showers for bathing purposes.  He tried 
to use one Canadian crutch when he 
slipped, fell, and broke two ribs on the 
right side.  He was treated in Lafayette 
and recovered.  He uses two crutches 
since then. He has a lift chair at home 
and has a reacher to obtain objects that 
fall to the floor.  He has an elevated 
commode seat.  He has some pain on the 
left knee but not bad.  He has some 
changes in arthritis in his fingers and 
wrists.  He can feed himself.  He is not 
going to therapy at all. . . .  He is on 
Lorcet, Nitrostat, Metoprolol, Slow-K, 
Lasix, and Terazosin. . . .  He was noted 
to have flat-feet most of his life.  He 
did wear arch supports but did not bring 
them with him.  He does not walk much so 
therefore he does not use them.  He does 
not require a knee or back brace at all.

Objectively, the appellant had decreased range of motion in 
the right knee, ankle and fingers, with evidence of slight 
swelling and heat in the right knee, decreased vibration and 
mild swelling in the ankle, and arthritic changes seen in the 
fingers.  In addition, the examiner found incoordination 
fatigability and weakened motion in the right leg that 
required use of the crutches.

After having reviewed all of the relevant medical evidence, 
the Board is of the opinion that the disabling residuals of 
the appellant's rheumatoid arthritis are currently closer to 
the criteria for a 40 percent rating under Code 5002, and 
therefore, an increased rating to that level is in order.  38 
C.F.R. § 4.7 (1998).  The subjective complaints described on 
the aforementioned VA fee-basis orthopedic examination appear 
to reflect a greater degree of functional impairment than the 
previously assigned 20 percent rating.  As noted, the 
appellant experiences pain in the affected joints, he has 
difficulty taking care of his daily needs (getting dressed, 
putting on his shoes, must use an elevated commode, etc.), 
and, in general, his overall functional capacity is more 
impaired.  Based on these findings, together with review of 
the balance of the evidence, the Board is of the opinion that 
the 40 percent rating under Code 5002 is more accurate 
regarding the level of disability.  Although it is not shown 
by the available outpatient treatment reports dated through 
January 1998 that he has been hospitalized for acute 
exacerbations of his condition, the medical findings on the 
recent examination make clear that his symptoms produce 
"definite impairment of health which is objectively 
supported by examination findings."  For these reasons, the 
evidence is in favor of a higher rating to the 40 percent 
level.  38 C.F.R. § 4.3 (1998).

However, the Board notes no evidence of record which 
indicates that the appellant's disability is manifested by 
weight loss or anemia producing severe impairment of health 
or severely incapacitating exacerbations occurring four or 
more times a year or a lesser number over prolonged periods, 
which would warrant direct application of the schedular 
criteria set forth under Code 5002 for the next higher 
rating.  The appellant's disability appears to be manifested 
solely by complaints of arthritic joint pain with associated 
limited range of motion of the involved joints.  Moreover, 
the objective medical evidence does not indicate that the 
appellant's symptoms are of such severity so as to warrant 
separate disability evaluations higher than the current 40 
percent rating under Code 5002; as shown on the recent VA 
examination, some of his complaints in the right knee are 
part and parcel of a separate disability rating for that 
joint as a result of a total knee replacement and therefore, 
it appears that his complaints of generalized joint pain 
associated with rheumatoid arthritis have been contemplated 
in the 40 percent disability evaluation.  38 C.F.R. Part 4, 
Code 5002 (1998).  In this regard, the evidence of record, 
including the appellant's statements concerning the severity 
of his symptoms submitted at his personal hearing in August 
1997, have been considered by the Board but are found to lack 
sufficient probative value to outweigh the objective medical 
evidence.


ORDER

An increased rating to 40 percent, and no higher, for the 
appellant's rheumatoid arthritis is granted, subject to the 
regulations governing payment of monetary benefits.


REMAND

A remand of this case to the RO for readjudication of the 
appellant's increased rating claims for bilateral hearing 
loss and otitis media, right ear, is required in light of the 
amendments to the rating criteria for diseases of the ears 
and other sense organs, 38 C.F.R. §§ 4.85-4.87(b), that were 
published in May 1999 during the pendency of the appeal, and 
became effective on June 10, 1999.  [64 Fed. Reg. 25202-
25210].   

In the case of Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the United States Court of Appeals for Veterans 
Claims (the Court) held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  Thus, in 
the absence of intervening instructions from higher 
authority, the RO must specifically adjudicate these claims 
under both the old and new rating criteria, determine which 
criteria is more favorable to the appellant, and then apply 
such criteria.

The Board will also remand this case for a new examination of 
the appellant's pes planus disability.  It is noted that this 
disability was last evaluated on the VA fee-basis orthopedic 
examination in January 1998, however, it is clear from review 
of the report that a great deal of attention was directed 
towards the appellant's other orthopedic problems.  The 
examiner noted that the appellant had third-degree flat-
footedness, but he did not relate this finding to the rating 
criteria (Diagnostic Code 5276) or otherwise explain the 
significance of the finding.  The balance of the report lacks 
additional details concerning the severity of his pes planus.  
The Board cannot substitute its own judgment with regard to 
medical findings, see e.g. Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and hence, the recording of medical findings that 
are either not easily interpreted by comparison with specific 
rating criteria or not fully explained in plain language will 
necessitate further development.  In this case, in light of 
the fact that the aforementioned examination deals primarily 
with the appellant's other orthopedic problems (rheumatoid 
arthritis and right knee), the Board will order a new 
examination to specifically address the appellant's pes 
planus disability.

The Board also notes that a new claim must be addressed by 
the RO.  Specifically, the record reflects that the 
representative's Form 646 filed in March 1999 requested 
consideration of a claim of a total disability rating based 
on individual unemployability.  As this claim has not been 
previously addressed by the RO or the Board, it must be 
referred to the RO for appropriate development and 
adjudication.

In addition, while it is noted that an issue previously in 
appellate status regarding service connection for a right 
knee disorder has been rendered moot by the grant of such 
claim by rating decision in August 1998, the representative's 
646 of March 1999 reflects disagreement with the 50 percent 
rating assigned for that disability.  The representative also 
expressed disagreement with the RO's denial of special 
monthly compensation by the RO's August 1998 rating decision.  
The Board will construe the representative's 646 as a timely 
filed notice of disagreement as to these issues and order 
issuance of a statement of the case in accord with 
established appellate processing procedures.

Accordingly, this case is REMANDED to the RO for the 
following development:


1.  The RO should schedule the appellant 
for a VA medical examination limited to 
determine the extent of the service-
connected pes planus disability.  The 
claims folder and a copy of this remand 
must also be made available to and 
reviewed by the examiner in conjunction 
with the requested evaluation.  In that 
this evaluation is to be conducted for 
compensation rather than for treatment 
purposes, the examiner is advised to 
address the functional impairment of the 
appellant's pes planus disability in 
connection with the criteria set forth by 
the Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  To this end, the examiner 
should address the degree of severity and 
medical findings which specifically 
correspond to the criteria listed in the 
Rating Schedule for the disability 
(Diagnostic Code 5276), i.e., whether his 
condition is "mild," "moderate," 
"severe," or "pronounced" as those 
terms are described under the Code 5276 
rating criteria.  The examination should 
address all manifestations of related 
pathology found to be present.  All 
pertinent symptomatology and findings 
should be reported in detail.  The report 
of examination, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

2.  The appellant must be given adequate 
notice of the requested examination.  If 
he fails to report for the examination, 
this fact should be documented in the 
claims folder.  A copy of all 
notifications must be associated with the 
claims folder.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing actions have been conducted and 
completed in full.  If the examination 
report is not in compliance with the 
above directives, appropriate corrective 
action is to be implemented.  38 C.F.R. 
§ 4.2 (1998); see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Upon completion of the above, the RO 
should review and readjudicate the issues 
on appeal that are subject to this remand 
(increased ratings for bilateral hearing 
loss; otitis media, right ear; and, pes 
planus), with consideration of all the 
evidence of record.  In rating the 
service-connected bilateral hearing loss 
and otitis media disabilities, the RO 
should consider the amended criteria 
described above and should decide whether 
either the new or the old version of the 
rating criteria is more favorable to the 
appellant.  If one or the other is more 
favorable, the RO should so state and 
then apply the more favorable version of 
the regulation to the appellant's claims.  
If the result is the same under either 
criteria, the RO should apply the revised 
criteria.  In adjudicating the 
appellant's claims, the RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

5.  The RO must furnish the appellant and 
his representative a statement of the 
case which includes a summary of the 
applicable law and regulations, with 
appropriate citations, and a discussion 
of how such law and regulations 
concerning his appeal of the rating 
assigned for the award of a 50 percent 
rating for a right knee disorder and the 
denial of special monthly compensation by 
the rating decision in August 1998.  The 
appellant must then be afforded an 
opportunity to reply thereto.

If the decision is adverse to the 
appellant, he should be advised that he 
may add these additional issues to his 
present appeal by filing a substantive 
appeal within 60 days of the issuance of 
the statement of the case, see 38 C.F.R. 
§ 20.302(b) (1998), or alternatively, 
within the time proscribed by law to 
perfect an appeal to the Board.  Any 
additional evidentiary/medical 
development deemed appropriate to the 
appellate processing of these claims 
should be undertaken.

6.  While this case is in remand status, 
the appellant may submit additional 
evidence and argument on the appealed 
issues.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky 
v. West, No. 98-2267 (U.S. Vet. App. May 
4, 1999).  The appellant is further 
advised that he should assist the RO in 
the development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 1 
Vet. App. 191, 193 (1991).

7.  The RO must develop and adjudicate 
the appellant's claim seeking a total 
disability evaluation on the basis of 
individual unemployability, as mentioned 
above.  Notice of the RO's decision 
regarding this claim, to include notice 
of his appellate rights attaching thereto 
should be furnished in accordance with 
established claims processing procedures.

If any claim not presently on appeal is 
denied and no disagreement or substantive 
appeal is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed.

If any of the claims that are properly on appeal are denied, 
then the appellant and his representative should be furnished 
a supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

